t c memo united_states tax_court scott m langert petitioner v commissioner of internal revenue respondent docket no filed date scott m langert pro_se william j gregg and john d ellis for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following deficiencies in and accuracy-related_penalties under sec_6662 on petitioner’s federal_income_tax tax all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number accuracy-related_penalty under sec_6662 dollar_figure dollar_figure the issue remaining for decision is whether petitioner is entitled for his taxable_year to deduct under sec_166 a claimed bad_debt we hold that he is not findings_of_fact the parties stipulated some of the facts and those facts are so found petitioner resided in maryland at the time he filed the petition at the time of the trial in this case petitioner had been involved for approxi- mately years in one or more activities involving real_property petitioner’s real_property activities that included buying selling and or renting certain real prop- erty and providing management services for certain rental real_property during the approximately years that petitioner was involved in petition- er’s real_property activities he made loans on about six different occasions at no time during that period did petitioner advertise himself to be a money lender or keep a separate office or separate books_and_records relating to any of the loans that he had made around early date petitioner borrowed dollar_figure from merrill lynch credit corp merrill lynch loan that he was to repay to that company at dollar_figure percent interest over years petitioner secured his merrill lynch loan with certain rental real_property that he owned pincite quebec street college park maryland on date petitioner transferred dollar_figure of the proceeds of his merrill lynch loan gordon funds in question to christopher gordon mr gordon on the same date mr gordon and his mother martha d gordon ms gordon signed a document titled unsecured note petitioner did not in any way secure the repayment of the gordon funds in question such as by requir- ing that mr gordon or ms gordon provide him with collateral the unsecured gordon note stated as follows for value received christopher gordon and martha d gordon promise to pay to the order of scott m langert the sum of one hundred fifty seven thousand forty five and no dol- lars dollar_figure with interest at the rate of seven per centum per annum we shall refer to the document titled unsecured note that mr gordon and ms gordon signed on date as the unsecured gordon note in resolving the issue presented we accord no substantive significance to the term unsecured gordon note said principal and interest payable in monthly installments of one thousand forty four and dollars with the privilege of making larger payments in any amount the first of said payments to commence on date said payments shall continue on the same day of each and every month thereafter until paid each installment when so paid to be applied first to the payment of the interest on the amount of principal remain- ing unpaid and the balance thereof credited to the principal and it is expressly agreed that if default be made in the pay- ment of any one of the aforesaid installments when and as the same shall become due and payable then and in that event the unpaid balance of the principal sum and accrued interest shall at the option of the holder hereof at once become and be due and payable the entire principal and accrued interest thereon if not sooner paid shall become due and payable on april the makers jointly and severally hereby authorize and em- power any justice of the peace or clerk of any court of record or any attorney-at-law to enter judgement by confession upon the occur- rence of any default hereunder by makers against all makers in favor of the holder hereof for the principal balance and all accrued interest due hereunder plus costs including reasonable attorney’s fees ex- pressly waiving summons or other process and do further consent to the im-mediate execution of said judgement expressly waiving benefit of all exemption laws before petitioner transferred dollar_figure to mr gordon on date petitioner had never transferred any money to mr gordon or ms gordon checked the credit rating of either of them or required either of those individuals to provide him with his or her financial statements showing assets income and any other pertinent financial information nor had petitioner before he transferred dollar_figure to mr gordon on date verified the source of funds from which mr gordon or ms gordon would be able to comply with the terms of the unsecured gordon note that they make the payments to petitioner as set forth in that document mr gordon used the gordon funds in question as part of the financing for his purchase for dollar_figure of certain real_property pincite baltimore avenue college park maryland baltimore avenue property on date mr gordon made the first of the payments to petitioner as set forth in the unsecured gordon note thereafter mr gordon made approxi- mately additional monthly payments to petitioner as set forth in that document in mr gordon stopped making the payments as set forth in the unsecured gordon note mr gordon’s default at the time in when mr gordon stopped making those payments the monthly amounts remaining to be paid as set forth in the unsecured gordon note totaled approximately dollar_figure alleged outstanding debt after mr gordon’s default petitioner asked mr gordon orally on a number of occasions but not in writing to pay him all of the alleged outstanding debt petitioner never asked ms gordon to pay him all or any part of the alleged outstanding debt after mr gordon’s default petitioner did not pursue any legal remedy with respect to that default around date mr gordon filed a petition in bankruptcy mr gordon’s bankruptcy proceedings mr gordon’s bankruptcy proceedings lasted for years after those proceedings were commenced petitioner did not file a proof_of_claim in mr gordon’s bankruptcy proceedings with respect to the alleged out- standing debt sometime during the baltimore avenue property was the subject of a foreclosure auction and was sold as part of that auction petitioner had not se- cured the repayment of the gordon funds in question with the baltimore avenue property and he did not file a proof_of_claim in that foreclosure auction or contact the foreclosure trustee despite the following provision in the unsecured gordon note petitioner did not attempt to obtain a judgment against mr gordon and or ms gordon with respect to mr gordon’s default the makers mr gordon and ms gordon jointly and severally hereby authorize and empower any justice of the peace or clerk of any court of record or any attorney-at-law to enter judgement by confession upon the occurrence of any default hereunder by makers against all makers in favor of the holder hereof for the principal balance and all accrued interest due hereunder plus costs including reasonable attorney’s fees expressly waiving summons or other process and do further consent to the immediate execution of said judgement expressly waiving benefit of all exemption laws petitioner timely filed form_1040 u s individual_income_tax_return for his taxable_year return petitioner attached to his return sched- ule c profit or loss from business schedule c in petitioner’s schedule c petitioner showed his principal business or profession as property management in that schedule petitioner reported gross_receipts or sales of dollar_figure and deducted inter alia other expenses of dollar_figure those claimed other expenses included dollar_figure described in petitioner’s schedule c a sec_4 the langert loss the langert loss was a loss of dollar_figure that petitioner claimed with respect to mr gordon’s default on the unsecured gordon note claimed schedule c gordon business loss on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable years and in that notice respon- dent determined inter alia to disallow the deduction that petitioner had claimed for the claimed schedule c gordon business loss of dollar_figure in support of that determination respondent determined in the notice petitioner did not claim a langert loss in schedule c or in any other part of the tax_return that he filed for his taxable_year in petitioner’s schedule c petitioner also claimed as part of other expenses dollar_figure described in that schedule as the butcher loss petitioner conceded at trial that he is not entitled to that loss it was determined that you are not allowed a deduction in the amount s and in the year s shown above since it has not been es- tablished that the deduction was incurred paid or expended for the designated purpose furthermore it has not been established that you are entitled to the deduction under any section of the internal_revenue_code accordingly your taxable_income is increased for the amount s and year s shown above opinion petitioner bears the burden of establishing that the determination in the notice that remains at issue is erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioner to maintain records sufficient to estab- lish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs on brief petitioner takes the position that he is entitled for his taxable_year to deduct the entire amount of the alleged outstanding debt ie approxi- mately dollar_figure as a so-called business_bad_debt in support of that position the record does not establish why petitioner reported only dollar_figure as the amount of the claimed schedule c gordon business loss and claims here the entire amount of the alleged outstanding debt ie approximately dollar_figure as deductible under sec_166 for his taxable_year petitioner argues that he made the loan to mr gordon for the sole pur- pose of obtaining interest_income pursuant to the terms of the loan it is respondent’s position that petitioner is not entitled to a so-called business_bad_debt deduction or to any other deduction for his taxable_year with respect to the alleged outstanding debt in support of that position respon- dent argues that petitioner has failed to carry his burden of establishing that the alleged outstanding debt was a bona_fide debt was a so-called business debt and became partially or wholly worthless during the year for which petitioner is claiming a bad_debt deduction under sec_166 we shall assume arguendo that petitioner has carried his burden of estab- lishing that the alleged outstanding debt is a bona_fide debt within the meaning of sec_166 and the regulations and the caselaw thereunder we address whether as respondent argues petitioner has failed to carry his burden of establishing that the alleged outstanding debt constitutes a so-called business debt resolution of that question resolves whether petitioner is entitled for his taxable_year to the bad_debt deduction that he is claiming under sec_166 for the alleged out- standing debt we address briefly whether as respondent also argues petitioner has satis- fied his burden of establishing that the alleged outstanding debt became partially continued in order for all or a portion of a debt to be deductible as a bad_debt under sec_166 the debt inter alia must constitute a debt created or acquired in connection with a trade_or_business or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business sec_166 the mere fact that a taxpayer makes a loan for the sole purpose of obtaining interest_income as petitioner argues on brief does not standing alone lead to a finding that the loan is a debt created or acquired in connection with a trade or busi- ness or a debt the loss from the worthlessness of which is incurred in the tax- payer’s trade_or_business moreover in order for a taxpayer to be entitled to a bad_debt deduction under sec_166 in connection with the trade_or_business of lending money the debt must have been sustained in the course of the taxpayer’s activity of making loans that was so extensive and continuous as to elevate that activity to the status of a separate business 61_tc_318 continued or wholly worthless during the year for which petitioner is claiming a bad_debt deduction under sec_166 see infra note where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom is considered to be a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than one year sec_166 petitioner testified and we have found that he made approximately six loans to certain individuals over the approximately years during which he conducted petitioner’s real_property activities in imel we found that the making of eight or nine loans in the course of a 4-year period did not elevate that activity to the status of a separate business id on the record before us we find that petitioner has failed to carry his bur- den of establishing that he was in the business of making loans at the time in that he transferred the gordon funds in question ie dollar_figure to mr gordon on that record we further find that petitioner has failed to carry his burden of establishing that the transfer of the gordon funds in question to mr gordon con- stituted a debt created or acquired in connection with a trade_or_business of petitioner or a debt the loss from the worthlessness of which was incurred in his trade_or_business based upon our examination of the entire record before us we hold that petitioner has failed to carry his burden of establishing that he is entitled for his petitioner also testified but we have not found that his decision to transfer the gordon funds in question to mr gordon was a business decision petition- er’s use of the word business in his testimony does not control the meaning ac- corded to the word business for tax purposes taxable_year to a deduction under sec_166 for the alleged outstanding debt at issuedollar_figure we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule assuming arguendo that the alleged outstanding debt constitutes a bona_fide debt under sec_166 and that petitioner had established that it is not a non- business debt for purposes of that section we would find on the record before us that he has failed to carry his burden of establishing that the alleged outstanding debt became either wholly or partially worthless in taxable_year the year for which petitioner is claiming the deduction under sec_166 in this connection petitioner has failed to show any identifiable events that could have formed the basis for his having reasonable grounds as of the end of for his abandoning any hope of recovering the alleged outstanding debt see 77_tc_582
